Citation Nr: 0628657	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  89-42 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected cardiovascular disability 
including mitral valve prolapse and hypertension.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected traumatic 6th cranial nerve partial 
palsy with diplopia, subsequent to January 28, 2005.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected traumatic 6th cranial nerve partial palsy 
with diplopia, prior to January 28, 2005.  

4.  Entitlement to a separate rating of 10 percent for the 
service-connected tinnitus.  

5.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected mild central disc bulge at 
L5 to S1 with X-ray findings of early osteophyte formation at 
T12 to L1 levels.  

6.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected mild degenerative changes 
of the cervical spine with end-plate osteophytes at C5 to C7.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.  

8.  Entitlement to a permanent and total disability rating 
for pension purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran served on active duty for training from July 1972 
to November 1972 and active duty from February 1975 to 
February 1979.  The veteran has also served in the Army 
National Guard for various periods prior to July 1972 and 
subsequent to February 1979.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1989 RO decision that in part denied a 
permanent and total disability rating for pension benefits.  

In a May 1991 decision, the Board denied a permanent and 
total disability rating for pension benefits.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
"Court").  

In December 1992, the Court granted a motion to vacate the 
May 1991 Board decision and remand the appeal to the Board.  

In September 1993, the Board remanded the case to the RO for 
additional development.  

In August 1996, the Board in part granted service connection 
for a cardiovascular disorder, including mitral valve 
prolapse and hypertension (such issue was previously denied 
by the Board in May 1991 and vacated by the Court in December 
1992), and remanded the case to the RO for additional 
development of the issue of pension benefits.  

This case also came to the Board on appeal from a September 
1998 RO decision, which granted service connection and 
assigned noncompensable ratings for tinnitus and left ear 
hearing loss; denied service connection for claimed low back 
and neck disorders and right ear hearing loss; denied 
increased ratings for the service-connected cardiovascular 
disorder including mitral valve prolapse and hypertension, 
and traumatic 6th cranial nerve partial palsy with 
correctable diplopia; and denied TDIU rating.  

In April 1999, the Board remanded the case to the RO for 
additional development of all the issues.  

In an August 2001 decision, the RO assigned a 10 percent 
rating for the service-connected tinnitus.  The veteran 
continued his appeal for a higher rating.  

In April 2002, the Board denied an increased rating for the 
service-connected tinnitus, as well as service connection for 
right ear hearing loss and an increased rating for the 
service-connected left ear hearing disability.  

Also, in April 2002, the Board noted that it would be 
undertaking additional development on the issues of service 
connection for claimed low back and neck disorders; increased 
ratings for service-connected cardiovascular disorder 
including mitral valve prolapse and hypertension and service-
connected traumatic 6th cranial nerve partial palsy with 
correctable diplopia; and TDIU rating and a permanent and 
total disability rating for pension benefits, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2003)).  

The Board observed that a separate decision would later 
address these other matters.

Subsequently, the veteran appealed the April 2002 Board 
decision to the Court.  

In a May 2003 Order, the Court granted a Joint Motion for 
Partial Remand of the parties (the veteran and the VA 
Secretary), vacating the Board's April 2002 decision as to 
the tinnitus issue and remanding the case back to the Board 
on that matter for readjudication consistent with the Joint 
Motion.  

The Court also dismissed the other appealed issues before it 
(i.e., service connection for right ear hearing loss and an 
increased rating for the service-connected left ear hearing 
loss).  

In September 2003, the Board remanded the case to the RO for 
additional development of the issue of an increased rating 
for the service-connected tinnitus.  

A December 2003 Board decision established service connection 
for a low back disability and for a neck disability.  The 
remaining issues were remanded for additional development.  

In an October 2004 rating decision, the RO assigned a 10 
percent evaluation for the service-connected low back 
disability.  A 10 percent evaluation was assigned for the 
service-connected neck disability, effective in January 1997, 
and a 20 percent evaluation was assigned effective in July 
2002.  The veteran submitted a Notice of Disagreement with 
each of these ratings in November 2004.  

A September 2005 rating decision increased the evaluation for 
the service-connected low back disability to 40 percent.  
However, this rating decision failed to address the veteran's 
disagreement with the evaluation for the service-connected 
neck disability.  

Moreover, the veteran has not expressed satisfaction with the 
40 percent evaluation for service-connected low back 
disability, and a Statement of the Case has not been issued 
for either disability.  

However, the veteran submitted a statement in October 2005 
which indicated he wished to continue an appeal of each 
disability.  

The September 2005 rating decision also increased the 
evaluation for the veteran's 6th cranial nerve partial palsy 
with diplopia to 30 percent.  However, this evaluation was 
made effective beginning on January 28, 2005.  

The veteran has not indicated that he is satisfied with this 
evaluation.  A veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  

Therefore, the issue remains on appeal and will be considered 
as described on the first page of this decision.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board which concluded that no more than a single 10-
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under the 
regulations.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  

Since the Smith case was reversed on appeal, the adjudication 
of tinnitus cases that have been stayed will be resumed.   

The issues of an initial evaluation in excess of 40 percent 
for the service-connected mild central disc bulge at L5 to S1 
with X-ray findings of early osteophyte formation at T12 to 
L1 levels; an initial evaluation in excess of 20 percent for 
the service-connected mild degenerative changes of the 
cervical spine with end-plate osteophytes at C5 to C7; a 
total disability rating based on individual unemployability 
due to service connected disability; and a permanent and 
total disability rating for pension purposes are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran has a workload of 10.4 METs, and his 
cardiovascular disability is productive of symptomatology 
that possibly includes chest pain on a near daily basis, 
unrelated to exertion, without congestive heart failure, 
dyspnea, fatigue, or syncope; there are no recorded diastolic 
blood pressure readings in excess of 110. 

2.  The veteran has left exotropia that is productive of 
diplopia in all fields; his diplopia was correctable with 
spectacles unless fatigued circumstances until May 1, 2001.  

3.  The service-connected tinnitus, under the applicable VA 
regulations, is already assigned a single disability 
evaluation of 10 percent.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected 
cardiovascular disability manifested by mitral valve prolapse 
and hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104 including Diagnostic Code 7005 
(1997); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic Codes 
7005, 7101 (2005).  

2.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected traumatic 6th cranial 
nerve partial palsy with diplopia, prior to May 1, 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.84a including Diagnostic Code 6090 (1988); 38 C.F.R. 
§§ 4.75, 4.83a, 4.84a, Code 6090 (2005).

3.  The criteria for the assignment of an evaluation of 30 
percent for the service-connected traumatic 6th cranial nerve 
partial palsy with diplopia from May 1, 2001, have been met; 
the criteria for an evaluation in excess of 30 percent have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.84a, Code 6090 (1988); 38 C.F.R. §§ 4.75, 4.83a, 4.84a, 
Code 6090 (2005).  

4.  The claim for a separate 10 percent rating for the 
service-connected tinnitus is denied as a matter of law.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003); 
38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the veteran's claims were submitted prior to 
enactment of VCAA, so that pre-adjudication notice is 
impossible.  However, the veteran was provided with a VCAA 
notification letter in January 2004.  The notice included the 
type of evidence needed to substantiate the claims for an 
increased evaluation.  

The veteran was informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
In a supplemental statement of the case, dated in September 
2005, the RO cited 38 C.F.R. § 3.159 with the provision that 
the claimant provide any evidence in his possession that 
pertained to the claim.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described hereinabove cured the 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  For this reason, the veteran has not been 
prejudiced by the timing of the § 3.159 notices and no 
further development is needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been provided with 
recent VA examination for each of the disabilities addressed 
in the first part of this decision.  

Furthermore, the veteran has indicated that his only source 
of treatment for these disabilities is VA.  It appears that 
all relevant VA treatment records have been obtained.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of VCAA have been met.   

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Also, the Board notes that the rating codes governing the 
evaluation of the veteran's disabilities have each changed 
during the course of his appeal.  Pursuant to governing legal 
precedent, when a new statute is enacted or a new regulation 
is issued while a claim is pending before VA, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).  


Cardiovascular Disability

Service connection for a heart disability was established in 
an August 1996 Board decision.  A November 1996 rating 
decision assigned a 30 percent evaluation, effective from 
April 1988, the date of the veteran's original claim. 

The veteran's cardiovascular disability is characterized as a 
cardiovascular disorder including mitral valve prolapse and 
hypertension.  The rating code does not contain an entry for 
this diagnosis.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The veteran's disability has been evaluated under the 
provisions of 38 C.F.R. § 4.104, Code 7005, which is the 
rating code for arteriosclerotic heart disease.  

The veteran's arteriosclerotic heart disease is currently 
rated under Diagnostic Code 7005. The Board notes that the 
schedular criteria for evaluation of diseases of the 
cardiovascular system were changed effective January 12, 
1998.  

Arteriosclerotic heart disease following typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack with ordinary manual labor feasible 
necessitates a 30 percent evaluation.  Arteriosclerotic heart 
disease following a typical history of acute coronary 
occlusion or thrombosis or with a history of substantiated 
repeated anginal attacks with more than light manual labor 
not feasible calls for a 60 percent evaluation.  

A 100 percent evaluation is warranted during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock.  After 6 months, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded also requires a 100 percent evaluation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997).  

Under the current regulations documented coronary artery 
disease resulting in a workload of greater than 7 METs but 
not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or when continuous medication 
is required, a 10 percent evaluation is assigned.  Coronary 
artery disease resulting in workload of greater than 5 METs 
but not greater than 7 METs, with dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray 
warrants a 30 percent evaluation.  

More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent requires a 60 
percent evaluation.  

A 100 percent evaluation is warranted for chronic congestive 
heart failure, or; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(2005).  

The VA hospital records from March 1988 indicate that the 
veteran was admitted under a rule out myocardial infarction 
protocol.  He complained of chest pain three or four times a 
day for the past two weeks, accompanied by shortness of 
breath and diaphoresis.  His blood pressure on admission was 
138/90.  An echocardiogram showed no significant abnormality 
other than mitral valve prolapse.  

The veteran reported one episode of chest pain during a 24 
hour Holter monitor, but there were no echocardiogram changes 
at that time.  The veteran was discharged in good condition 
and told he could return to work.  The diagnoses were those 
of chest pain caused by mitral valve prolapse and 
hypertension.  His blood pressure at discharge was 110/70.  

The veteran was afforded a VA general medical examination in 
June 1988.  There was a normal sinus rhythm with a split S2, 
consistent with mitral valve prolapse.  Blood pressure was 
114/73.  The diagnoses included that of mitral valve 
prolapse.  

The veteran experienced no chest pain during a December 1989 
VA stress test.  Afterwards, a resting echocardiogram was 
normal.  The conclusion was that of submaximal tests and mild 
ischemia involving the septum and anteroseptal wall.  

The veteran reported chest pains since 1981 at a December 
1992 examination.  These occurred five or six times per week 
and were located in the low left side of the chest with 
occasional radiation into the left arm.  The pain was 
associated with dyspnea and at times diaphoresis and nausea.  
It would occur with exertion, with emotional stress or 
excitement, or without any provocation at all.  

The veteran also reported occasional palpitations, associated 
with light-headedness but not syncope.  On examination, blood 
pressure was 134/88 lying and 134/92 standing.  The 
impression was that of chest pains which are probably not 
anginal in nature, rule out mitral valve prolapse, and 
hypertension.  

A March 1990 private hospitalization shows that the veteran 
was admitted for evaluation of his complaints of chest pain.  
He underwent left heart catheterization, ultrasound, and 
ergonovine stimulation test.  The veteran's blood pressure 
was 110/80.  The assessment after testing was that of normal 
coronary arteriography and intra-vascular ultrasound study, 
and no provocable coronary spasm to ergonovine challenge.  

An April 1990 letter from a private doctor stated the veteran 
had multiple medical conditions.  There was some coronary 
artery disease, but it was not severe enough to require 
coronary bypass.  There was angina that was difficult to 
control.  The veteran also experienced shortness of breath, 
but this was probably the result of some chronic obstructive 
pulmonary disease.  

The veteran underwent a VA examination for hypertension in 
November 1993.  He stated that he had been on medication 
since 1981.  There was no dizziness, light-headedness, or 
headaches associated with his hypertension.  A history of 
mitral valve was noted.  

The veteran reported having sharp chest pains which occurred 
daily.  These were brief, lasting 15 to 20 seconds.  On rare 
occasions, he experienced dull chest pain lasting 15 minutes.  
A cardiac catheterization had been performed, which revealed 
normal coronary arteries.  

The veteran experienced shortness of breath with exertion, 
which varied in intensity, although the veteran added that he 
had been diagnosed as having and was in receipt of benefits 
for black lung disease.  

On examination, the veteran's blood pressure readings were 
147/95 and 140/105 sitting, 154/85 lying, and 146/94 
standing.  The heart was regular in rate and rhythm, with no 
murmurs.  An echocardiogram showed normal rhythm with no 
other pertinent findings.  The diagnoses included those of 
hypertension, history of mitral valve prolapse, history of 
chest pain syndrome, and smoking abuse. 

The veteran had a general VA examination in July 1994 which 
revealed an element of chronic obstructive pulmonary disease 
from smoking and working in the mines.  

A February 1995 VA general examination stated that 
cardiovascular findings were within normal limits.  Blood 
pressure readings were 158/96, 154/92, and 160/106.  

The veteran underwent a VA examination of his hypertension in 
March 1995.  The claims folder was reviewed.  Blood pressure 
readings were 148/98, 148/100, and 138/90.  A chest X-ray 
study was negative, and an echocardiogram was normal.  The 
assessment was that of hypertension, and possible mitral 
prolapse accounting for the veteran's chest pain syndrome.  

The VA examiner opined that the veteran's symptoms of chest 
pain and shortness of breath were either secondary to mitral 
valve prolapse or to an atypical chest pain syndrome.  The 
examiner doubted ischemic heart disease or a previous 
myocardial infarction.  

The VA treatment records dated November 1997 to January 1998 
show that the veteran was seen for complaints of ongoing 
chest pains.  January 1998 echocardiogram and stress testing 
were normal.  Blood pressure in January 1998 was 127/75.  

The National Guard medical records include the report of an 
April 1998 physical.  Blood pressure readings were 128/82, 
130/84 and 128/80.  The summary of defects included those of 
mitral valve prolapse, diagnosed at a VA hospital in 1990, 
and controlled hypertension.  

The veteran underwent a dobutamine stress echocardiogram in 
January 1999.  He denied chest pain during testing, although 
he did become short of breath and nauseous.  The impression 
was that of negative dobutamine echocardiogram stress test, 
no chest pain, and normal hemodynamic response to Dobutamine.  

A November 1999 VA examination for hypertension stated that 
the claims folder was reviewed.  He reported chest pain that 
radiated to the left arm and the jaw, which was relieved with 
nitroglycerin.  The frequency of his pain varied, and it 
would occur anywhere from two to three times a day to two or 
three times a week.  These would wake him from sleeping about 
twice a week.  

On examination, the veteran's blood pressures were 147/87, 
122/72, and 148/88.  The heart had a regular rate and rhythm.  
The impressions were those of mitral valve prolapse and 
hypertension.  

The March 2000 VA records indicate that the veteran underwent 
additional cardiac catheterization.  He was without known 
coronary artery disease, but with multiple risk factors and 
increasing chest pain with left arm radiation.  The findings 
were of a normal coronary angiogram.  An echocardiogram 
conducted at this time was also normal.  

A March 2000 addendum noted a discrepancy between 
echocardiogram reports in 1981 that indicated mitral valve 
prolapse, and more recent reports that were consider normal.  
An examiner stated that the discrepancy was due to the more 
stringent criteria being used now to diagnose mitral valve 
prolapse.  

The veteran was afforded a VA examination for the heart in 
July 2002.  The claims folder was reviewed.  He was still a 
member of the National Guard.  

The veteran reported a history of hypertension and mitral 
valve prolapse which had been stable while he was on his 
medications.  He experienced occasional chest pain and 
shortness of breath and pressure, especially when it got hot.  
There was no true correlation with activity, and he did not 
take nitroglycerin.  The veteran denied dizziness or syncope.  

The former diagnosis of mitral valve prolapse was noted, 
although it was also noted that the veteran did not merit the 
same diagnosis under current stricter criteria.  

Additional VA testing was conducted in August 2002.  An 
echocardiogram revealed a normal mitral valve.  A stress test 
revealed a maximum workload of 10.40 METs.  Resting blood 
pressure was 130/90, and stress blood pressure was 192/90.  
There was no chest discomfort during exercise or recovery.  

The impression was that of a normal study, negative for 
angina.  The diagnoses included those of history of 
hypertension in good control with medication and no cardiac 
enlargement, history of mitral valve prolapse, not 
demonstrated on echocardiogram, and no coronary artery 
disease.  

The veteran's most recent examination was conducted in 
January 2005.  The claims folder was reviewed.  He had been 
on a two month tour of duty with the National Guard in 2004.  
He was on daily medication for his blood pressure and heart, 
but had not taken it that day.  

The veteran did not have any recently documented valvular 
heart disease, with recently normal cardiac echoes except for 
mild aortic insufficiency.  An electrocardiogram was 
performed, and the findings were normal.  

The veteran reported dizziness if he got up to fast, but no 
syncope.  When the veteran was asked how his heart would 
affect his daily activities, he replied it would not affect 
it hardly at all.  He reported daily chest pain, but the 
examiner doubted that this was cardiac in etiology.  Blood 
pressure readings were 128/86, 140/88, 139/89, and 144/86.  

The impression was that of hypertension, relatively well 
controlled on oral medication.  The examiner noted that 2004 
readings taken during his two month tour included 140/92, 
146/98, and 132/106, but that these had been reduced to 
126/82 on his new medication.  

The examiner noted that there was no current evidence of 
mitral prolapse.  The examiner also opined that neither the 
veteran's hypertension nor his cardiac status would prevent 
him from being gainfully employed.  

The Board finds that there is no basis for an increased 
evaluation for the service-connected cardiovascular 
disability at any time during the period of appeal, under 
either the old or new rating criteria.  

The veteran's primary symptom is chest pain, which sometimes 
occurs on a daily basis.  The veteran has undergone numerous 
stress tests and echocardiograms during this period.  In 
addition, he has twice undergone cardiac catheterization.  
All findings have been negative or minimal.  The testing had 
indicated that the veteran's chest pains are not related to 
physical exertion.  

Moreover, numerous examiners have opined that it is not 
related to a cardiac condition.  The veteran has also 
reported some mild dizziness, and there are conflicting 
reports of nausea during his attacks.  

Although older medical records contain findings suggestive of 
mitral valve prolapse, more recent testing conducted by more 
advanced equipment have not confirmed these findings.  An 
August 2002 stress test showed that the veteran has a maximum 
workload of 10.40 METs.  

In order for the veteran to receive a 60 percent evaluation 
under the rating criteria in effect prior to 1998, there must 
be arteriosclerotic heart disease with a history of 
substantiated repeated anginal attacks that preclude more 
than light work.  

In this case, there is no evidence of arteriosclerotic heart 
disease.  The veteran's chest pain is not related to 
exertion, and the veteran was healthy enough to have served a 
two month period of duty in the National Guard as recently as 
2004.  Therefore, there is no basis for a higher evaluation 
under these criteria.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1997).  

As for the new criteria, an episode of acute congestive heart 
failure in the past year, with a workload of not greater than 
5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction warrants a 60 
percent evaluation.  The veteran has few of these symptoms.  
He does not have left ventricular dysfunction, and the August 
2002 stress test revealed a maximum workload of 10.40 METs.  

The veteran experiences daily chest pain, which examiners 
believe not to have a cardiac etiology.  He also experiences 
some dyspnea, but this is attributed to nonservice connected 
chronic obstructive pulmonary disease.  This clearly 
demonstrates that the veteran does not meet the criteria for 
a 60 percent evaluation under the current rating code.  38 
C.F.R. § 4.104, Diagnostic Code 7005 (2005).  

The Board notes that the diagnosis of the veteran's 
disability also includes hypertension, and has considered 
entitlement to an evaluation in excess of 30 percent under 
this rating code.  To receive a 40 percent evaluation under 
the rating code for hypertensive vascular disease, the 
veteran must demonstrate diastolic pressures of predominately 
120 or more.  The veteran has not met these criteria.  

None of the blood pressures recorded between 1988 to 2005 
show a diastolic reading of 120 or more.  In fact, the 
highest diastolic reading was 106, and only two readings show 
a diastolic pressure of greater than 100.  The examiners have 
repeatedly noted that the veteran's hypertension is under 
control, and the January 2005 examiner found that the 
veteran's readings had improved since a change of medication 
in 2004.  

Therefore, an increased evaluation under the rating criteria 
for hypertension is not demonstrated.  38 C.F.R. § 4.104, 
Code 7101.  The Board has also considered the application of 
other rating codes, but finds that none are more descriptive 
of either the veteran's symptomatology or diagnosis.  


Nerve Partial Palsy with Diplopia

Entitlement to service connection for traumatic 6th cranial 
nerve partial palsy with correctable diplopia was established 
in a July 1995 rating decision.  A no percent evaluation was 
assigned for this disability, effective in April 1988.  This 
rating remained in effect until a September 2005 rating 
decision increased the evaluation to 30 percent, effective on 
January 28, 2005.  

The veteran's disability has been evaluated by analogy to 
impairment of muscle function of the eyes.  The rating code 
for this disability is based on diplopia.  See 38 C.F.R. 
§ 4.84a, Code 6090.  This rating code changed during the 
course of the veteran's appeal, effective from September 12, 
1988.  

Under the version of the rating code in effect prior to 
September 1988, impairment of muscle function productive of 
diplopia in 19-20 rectangles was to be evaluated as 5/200 
vision.  Diplopia in 17 -18 rectangles is evaluated as 10/200 
vision.  Diplopia in 14-18 rectangles is evaluated as 15/200 
vision.  Diplopia in 12-13 rectangles is evaluated as 20/200 
vision.  Diplopia in 9-11 rectangles is evaluated as 20/100 
vision.  Diplopia in 6-8 rectangles is evaluated as 20/70 
vision.  Diplopia in 3-5 rectangles is evaluated as 20/50 
vision.  Diplopia in 0-2 rectangles is evaluated as 20/40 
vision.  38 C.F.R. § 4.84a, Code 6090 (1988).  

The current version of Diagnostic Code 6090 provides that 
diplopia that is central at 20 degrees is rated equivalent to 
visual acuity of 5/200.  Diplopia that is 21 to 30 degrees in 
the down field is rated as visual acuity of 15/200, in the 
lateral field as visual acuity of 20/100, and in the up field 
as visual acuity of 20/70.  Diplopia that is 31 to 40 degrees 
in the down field is rated as visual acuity of 20/200, in the 
lateral field as visual acuity of 20/70, and in the up field 
as visual acuity of 20/40.  Notes provide that when the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees the evaluation for diplopia will be 
based on the quadrant and degree range that provide the 
highest evaluation and that when diplopia exists in two 
individual and separate areas of the eye, the equivalent 
visual acuity will be taken one step worse, but no worse than 
5/200.  38 C.F.R. § 4.84a, Code 6090.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a; the assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  

A disability rating for visual impairment is based on the 
best distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  The percentage evaluation will 
be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.  

In a July 1988 VA eye examination, the veteran reported a 
1978 injury to his head, and double vision.  The veteran had 
been given a prism two months ago.  Currently, he reported 
double vision only when he was tired and when his 
prescription was removed.  

The examiner's impression stated that the veteran did not 
exhibit any diplopia when he was wearing his current glasses, 
which contained a prismatic component.  Without his glasses, 
he experienced diplopia in all twenty boxes.  The veteran's 
best correctable visual acuity was 20/20 in both eyes.  

The September 1992 records note that the veteran had 
complained of double vision for the past six months.  He had 
been given a prism two years earlier that helped for a short 
time.  The assessment noted that the veteran's diplopia was 
of a constant nature that may be related to a previous head 
injury.  A prismatic spectacle correction was indicated.  

At a November 1993 VA eye examination, the veteran stated 
that he was not experiencing diplopia at the present time, 
but that he would experience it upon tiring.  

However, the report further states that the veteran's 
diplopia was constant without correction in all fields, but 
that it was correctable by prism.  The diagnoses stated that 
the veteran had correctable vision of 20/20 bilaterally.  His 
current glasses maintained his binocularity fairly well.  
Without his prism glasses, the veteran saw diplopically.  The 
enclosed eye charts revealed diplopia in all fields.  

In March 1995, the veteran reported that the strain produced 
by activities such as driving a long way or reading would 
produce double vision.  This would last for a few minutes.  

On testing, the examiner found that constant diplopia could 
easily be produced.  It was present at all distances, but was 
correctable with spectacles.  The veteran was diplopic in all 
fields of gaze.  The diagnosis was that of constant left 
exotropia of the left eye.  

The November 1996 optometry records state that the veteran 
had diplopia, but that it was correctable with spectacles.  

The November 1998 records indicate that the veteran had no 
complaints about his vision except that he relied on his 
glasses for reading more than previously.  He was positive 
for diplopia without his glasses due to constant left 
exotropia.  

The December 1999 optometry records report that there had 
been no change in the veteran's vision since the previous 
visit.  He said that with his glasses he did not see double, 
but that double vision would appear if he got tired.  The 
diplopia was horizontal only, and was worse at near than far.  

The veteran's best corrected vision was 20/15 for distance 
bilaterally, and 20/20 at near bilaterally.  Goldman bowl 
testing showed that diplopia was present in all visual 
fields.  

The examiner stated that the veteran's glasses were 
prescribed for distance, not near.  The diplopia was 
correctable with spectacles at each distance, but that each 
distance required a separate prism power.  This meant that 
the veteran had to carry various spectacles to see singly at 
various distances.  The impression was that of constant left 
exotrope at distance and near related to head trauma.  

The veteran saw diplopically at distance without glasses and 
when his eyes fatigued.  He sees diplopically at near even 
with his current prescription.  The veteran noted a steady 
worsening of the diplopia, with it manifesting itself more 
frequently than in the past.  

In an addendum, the examiner noted that the claims folder had 
been reviewed and that the current findings correlated well 
with previous examinations.  The examiner further noted that 
aging would often require the prismatic correction to be 
increased in cases such as this, and it was not uncommon to 
see the type of progression experienced by the veteran.  

The March 2000 records show that the veteran received a new 
prescription and that the need for two pairs of glasses was 
indicated.  

The VA records dated in November 2000 show that the veteran 
was seen for follow up of his diplopia.  He reported double 
vision with his new glasses, as well as blurred vision.  The 
diplopia was constant.  

After examination, the impression was that of constant left 
exotropia, secondary to head trauma; mixed astigmatism right 
eye; simple myopic astigmatism left eye, and presbyopia 
bilaterally.  New glasses with an increased prescription were 
ordered for the veteran.  

In January 2001, the veteran reported that there had been no 
changes to his vision since his last visit.  The impression 
was that of constant left exotropia secondary to head trauma.  

At a follow up visit in May 2001, the veteran reported that 
his new prism gave him a headache and caused distortion.  He 
was now seeing double, but preferred to ignore one of the 
images.  He had 20/25 vision at a distance for the right eye, 
and 20/30 for the left eye.  

The assessment was that of constant left exotropia.  The 
veteran was noted to demonstrate large prism adaptation 
affect.  The deviation was too large to be neutralized with 
prism.  Surgery was discussed.  The veteran accepted wearing 
a patch for diplopia prevention.  

The treatment records from December 2003 state that the 
veteran had switched to alternating exotrope.  He was 
previously a left exotrope, but had learned to switch between 
his eyes.  The veteran was satisfied with this situation, and 
was not interested in surgery.  He said he was told in the 
late 1980's that he was not a good candidate for surgical 
correction.  

The veteran underwent a VA eye examination in September 2005.  
He said that his diplopia had become constant over the past 
10 years.  He stated a preference for his right eye.  Field 
of vision testing indicated that the veteran reported 
diplopia in all fields of vision.  No points of single vision 
could be plotted.  Otherwise, the visual field was normal 
bilaterally.  His vision was 20/20 for distance and 20/30 
near bilaterally.  

The Board finds that a 30 percent evaluation for the 
veteran's traumatic 6th cranial nerve partial palsy with 
diplopia beginning on May 1, 2001 is warranted.  This is the 
date where it was first shown that the veteran's diplopia was 
not correctable with glasses.  However, an evaluation in 
excess of 30 percent is not warranted at any point of the 
appeal period.  

Initially, the Board again notes that a disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  

In addition, diplopia is evaluated based on where it appears 
in the field of vision under both the old and new rating 
criteria.  The records have consistently shown that the 
veteran experiences diplopia in every field of vision.  
Therefore, if the veteran's diplopia is not correctable by 
glasses, then this disability will be evaluated as if the 
veteran had visual acuity of 5/200 under both the old and new 
rating criteria.  See 38 C.F.R. § 4.84a, Code 6090 (1988); 
38 C.F.R. § 4.84a, Code 6090, Note (3) (2005).  

The earliest evidence to show that the veteran's diplopia was 
no longer correctable by spectacles was the May 1, 2001 
optometry examination.  Prior to that time, the evidence 
consistently revealed constant exotropia productive of 
diplopia without spectacles.  

However, every examination reported that the veteran was able 
to see normally with his spectacles unless he became 
fatigued.  The December 1999 records indicate that the 
veteran's diplopia had begun to worsen, and the examiner 
stated that the normal course was for diplopia to increase 
with age.  

While the records dated between 1999 and 2001 indicate that 
the veteran required ever increasing prism strength, it was 
not until May 1, 2001 that these prisms were unable to 
correct the veteran's vision.  

Every examination has found that the veteran's actual visual 
acuity is 20/40 or better for distance vision.  When the 
visual acuities of 20/40 and 5/200 are applied to 38 C.F.R. 
§ 4.84a, Table V, as is required, a 30 percent evaluation is 
warranted.  See 38 C.F.R. § 4.83a.  

An evaluation in excess of 30 percent cannot be awarded for 
diplopia under these rating criteria.  The Board notes that 
5/200 is the worst equivalent visual acuity that may be 
assigned under 38 C.F.R. § 4.84a, Code 6090.  

As noted, when this visual acuity is applied to Table V, a 30 
percent evaluation is produced.  Therefore, entitlement to an 
evaluation greater than 30 percent may not be assigned.  


Separate 10 Percent Rating for Service-Connected Tinnitus

The veteran, through his representative, asserts that he is 
entitled to a separate 10 percent disability rating for the 
service-connected tinnitus because he has tinnitus that 
involves both of his ears.  

In implementing the grant of service connection for tinnitus, 
the RO assigned the veteran a single 10 percent evaluation 
for the tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  

In a statement in 2003, the representative presented further 
argument as to entitlement to a separate 10 percent rating 
for each ear under Diagnostic Code 6260.  

In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), the Court 
held that, with regard to tinnitus, 38 C.F.R. § 4.25(b) 
allows for a separate evaluation for each service-connected 
disability arising from a single disease, unless otherwise 
provided.  

The Board notes that in VAOPGCPREC 2-2003, VA's Office of 
General Counsel held that Diagnostic Code 6260 (currently 
codified at 38 C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for service-connected tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head.  

The opinion held that separate ratings for tinnitus for each 
ear may not be assigned under DC 6260 or any other diagnostic 
code.  

Diagnostic Code 6260 itself was revised, effective on June 
13, 2003, to provide that only a single 10 percent evaluation 
is to be assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the United States Court of 
Appeals for the Federal Circuit concerning the question of 
whether VA's regulations effective prior to June 2003 
required dual evaluations for bilateral tinnitus.  

On June 19, 2006, the Federal Circuit reversed the Court's 
decision in Smith, to the extent that the Court had held that 
Diagnostic Code 6260 required the assignment of dual 
evaluations for bilateral tinnitus.  

The Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  

The Federal Circuit also noted that there was no language in 
the applicable diagnostic criteria clearly indicating that 
dual evaluations were required.  Id.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes the assignment of a separate 10 percent rating for 
the service-connected tinnitus.  

Therefore, the claim for separate 10 percent ratings for each 
ear for the veteran's service-connected tinnitus must be 
denied under both the new and old versions of the regulation.  

As the disposition of this matter is based on the law, and 
not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Accordingly, a separate 10 percent rating for the service-
connected tinnitus is not assignable in this case.  





ORDER

An initial evaluation in excess of 30 percent for the 
service-connected cardiovascular disorder including mitral 
valve prolapse and hypertension is denied.  

An initial compensable evaluation for the service-connected 
traumatic 6th cranial nerve partial palsy with diplopia, 
prior to May 1, 2001 is denied. 

A 30 percent evaluation for the service-connected traumatic 
6th cranial nerve partial palsy with diplopia beginning on 
May 1, 2001 is granted, subject to the regulations governing 
the award of monetary benefits.  

An evaluation in excess of 30 percent for the service-
connected traumatic 6th cranial nerve partial palsy with 
diplopia, subsequent to May 1, 2001, is denied.  

The claim for a separate 10 rating for the service-connected 
tinnitus is denied.  



REMAND

As noted above, the RO assigned a 10 percent evaluation for 
the veteran's low back disability and a 10 percent evaluation 
for his neck disability in an October 2004 rating decision.  
The veteran submitted a notice of disagreement with each of 
these ratings in November 2004.  

A September 2005 rating decision increased the evaluation for 
the service-connected low back disability to 40 percent.  
However, this rating decision did not address the evaluation 
for the veteran's neck disability.  The veteran submitted a 
statement in October 2005 which indicated he wished to 
continue an appeal of each disability.  

The veteran has not yet been provided a Statement of the Case 
for either of these issues.  In addition, he has not been 
notified of the necessity of submitting a substantive appeal 
for this issue.  

Therefore, these issues must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 
12 Vet. App. 238 (1999).  

The Board further notes that as the evaluations for the 
veteran's low back and neck disabilities have an effect on 
his evaluations, they may potentially affect the veteran's 
claim for a total rating for individual unemployability based 
on service connected disabilities, and his claim for a total 
rating for pension purposes.  The VA has a duty to address 
all issues raised during the course of an appeal.  Martin v. 
Derwinski, 1 Vet. App. 411, 413 (1991).  

In addition, issues which are inextricably intertwined must 
be considered together.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As the veteran's claims for increased 
evaluations for his low back disability and neck disability 
are inextricably intertwined with his claims for total 
ratings, these issues must also be remanded so that they may 
be considered together.  

Therefore, in order to afford the veteran due process, these 
remaining matters are REMANDED to the RO for the following 
action:

The RO should furnish the veteran and his 
representative with a statement of the 
case for the issues of the proper initial 
evaluation for his mild central disc 
bulge at L5 to S1 with X-ray findings of 
early osteophyte formation at T12 to L1 
levels, and his mild degenerative changes 
of the cervical spine with end-plate 
osteophytes at C5 to C7.  He should also 
be furnished with notification regarding 
the necessity of submitted a substantive 
appeal if he wishes these issues to be 
considered by the Board. 

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


